Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 1 of 13 PageID: 1359




 Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY



      LUIS A. RODRIGUEZ-OCASIO;
      CRYSTAL BALLY-CHOONOO; and
      JOYCE R. LINIS, on behalf of themselves             Civil Action: 17-3630 (ES) (MAH)
      and those similarly situated,
                                                                       OPINION
                       Plaintiffs,

                       v.

      MIDLAND CREDIT MANAGEMENT, INC.,
      and JOHN DOES 1 to 10,

                   Defendants.


 SALAS, DISTRICT JUDGE

         Plaintiffs Luis A. Rodriguez-Ocasio, Crystal Bally-Choonoo, and Joyce R. Linis sue

 Defendant Midland Credit Management, Inc. (“MCM”) on behalf of themselves and others

 similarly situated for violating the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

 1692 et seq. (D.E. No. 8, First Amended Complaint (“FAC”)). Currently before the Court is

 MCM’s motion to compel arbitration of Plaintiffs’ claims on an individual basis and dismiss the

 FAC. (D.E. No. 57). Having considered the parties’ submissions, the Court decides this matter

 without oral argument. See Fed. R. Civ. P. 78(b); L. Civ. R. 78.1(b). As set forth below, the

 motion is DENIED.

 I.      BACKGROUND

         A.     Factual Allegations

         As alleged in the FAC, Plaintiffs “incurred or owed certain financial obligations arising
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 2 of 13 PageID: 1360




 from” certain accounts, “which were primarily for [their] personal, family, or household purposes”

 (the “Accounts”). (FAC ¶ 13). Plaintiffs further maintain that the Accounts were assigned to or

 placed with MCM for collection when they “were past-due and in default.” (Id. ¶¶ 15–16). MCM

 sought to collect those debts by mailing collection letters to Plaintiffs. (Id. ¶¶ 17, 20 & 23; D.E.

 No. 8-1, May 27, 2016 collection letter to Rodriguez-Ocasio; D.E. No. 8-2, May 27, 2016

 collection letter to Linis; D.E. No. 8-3, August 29, 2016 collection letter to Bally-Choonoo). Those

 letters, the FAC alleges, were initial communications between MCM and Plaintiffs. (FAC ¶¶ 18,

 21 & 24). The collection letters did not include “a statement that, upon the consumer’s written

 request within [thirty days after the receipt of this notice], the debt collector will provide the

 consumer with the name and address of the original creditor, if different from the current creditor.”

 (Id. ¶ 28 (quoting § 1692g(a)(5))). Such a statement, the FAC goes on, is required under

 § 1692g(a)(5) in an initial written communication between a debt collector and a consumer, and it

 is the policy and practice of MCM to send initial written communications without such a statement.

 (Id. ¶¶ 29 & 52). In bringing their claim under the FDCPA, Plaintiffs seek to represent a class

 consisting of:

                  All natural persons with an address within . . . the State of New
                  Jersey, to whom, from May 20, 2016 through the final resolution of
                  this case, Defendant sent one or more letter(s) in an attempt to
                  collect a consumer debt, which failed to include the statement
                  required by 15 U.S.C. § 1692g(a) and/or 15 U.S.C. § 1692g(a)(5).

 (Id. ¶ 32).

         B.       Procedural History

         On August 23, 2017, MCM filed a motion to compel arbitration (D.E. No. 6), which it

 withdrew after Plaintiffs amended their complaint (D.E. Nos. 8, 10 & 11). On October 11, 2017,

 MCM renewed its motion. (D.E. No. 12). In a Letter Order dated June 18, 2018, the Court denied




                                                  2
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 3 of 13 PageID: 1361




 MCM’s motion without prejudice to renew it after the parties undertook limited discovery “to

 ascertain whether a valid agreement to arbitrate exists between the parties.” (D.E. No. 24).

        That limited discovery is now complete, and MCM once again seeks to compel arbitration.

 Under the agreements governing the Accounts, MCM argues, all claims related to the Accounts

 must be submitted to binding arbitration upon request of either party, and Plaintiffs waived their

 right to bring class action claims. MCM has included the operative agreements for each of

 Plaintiffs’ Accounts as exhibits to its motion. One such agreement contains the following

 provision:

                RESOLVING A DISPUTE WITH ARBITRATION
                PLEASE READ THIS SECTION CAREFULLY. IF YOU DO
                NOT REJECT IT, THIS SECTION WILL APPLY TO YOUR
                ACCOUNT, AND MOST DISPUTES BETWEEN YOU AND
                US WILL BE SUBJECT TO INDIVIDUAL ARBITRATION.
                THIS MEANS THAT: (1) NEITHER A COURT NOR A JURY
                WILL RESOLVE ANY SUCH DISPUTE; (2) YOU WILL NOT
                BE ABLE TO PARTICIPATE IN A CLASS ACTION OR
                SIMILAR PROCEEDING; (3) LESS INFORMATION WILL
                BE AVAILABLE; AND (4) APPEAL RIGHTS WILL BE
                LIMITED.

                 •   What claims are subject to arbitration
                     1. If either you or we make a demand for arbitration, you
                        and we must arbitrate any dispute or claim between
                        you or any other user of your account, and us, our
                        affiliates, agents and/or dealers/merchants/retailers
                        that accept the card or program sponsors if it relates to
                        your account, except noted below.
                     2. We will not require you to arbitrate: (1) any individual
                        case in small claims court or your state’s equivalent
                        court, so long as it remains an individual case in that
                        court; or (2) a case we file to collect money you owe us.
                        However, if you respond to the collection lawsuit by
                        claiming any wrongdoing, we may require you to
                        arbitrate.
                     3. Notwithstanding any other language in this section,
                        only a court, not an arbitrator, will decide disputes
                        about the validity, enforceability, coverage or scope of
                        this section or any part thereof (including, without



                                                 3
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 4 of 13 PageID: 1362




                               limitation, the next paragraph of this section/or this
                               sentence). However, any dispute or argument that
                               concerns the validity or enforceability of this
                               Agreement as a whole is for the arbitrator, not a court,
                               to decide.

                    •    No Class Actions
                         YOU AGREE NOT TO PARTICIPATE IN A CLASS,
                         REPRESENTATIVE OR PRIVATE ATTORNEY
                         GENERAL ACTION AGAINST US IN COURT OR
                         ARBITRATION.     ALSO, YOU MAY NOT BRING
                         CLAIMS AGAINST US ON BEHALF OF ANY
                         ACCOUNTHOLDER        WHO    IS  NOT    A
                         ACCOUNTHOLDER ON YOU ACCOUNT, AND YOU
                         AGREE THAT ONLY ACCOUNTHOLDERS ON YOUR
                         ACCOUNT MAY BE JOINED IN A SINGLE
                         ARBITRATION WITH ANY CLAIM YOU HAVE.

 (D.E. No. 57-2, Ex. A, Rodriguez-Ocasio Agreement, Car Care Account, at 3; see also D.E. No.

 57-8, Ex. G, Rodriguez-Ocasio Agreement, Walmart Account; D.E. No. 57-12, Ex. K, Rodriguez-

 Ocasio Agreement, TJX Account; D.E. No. 57-16, Ex. O, Linis Agreement, Old-Navy Account;

 D.E. No. 57, Ex. T, Bally-Choonoo Agreement, JC Penny Account (collectively, “Account

 Agreements”)). 1

          To prove that it acquired the rights to enforce the arbitration provisions, MCM supplied

 the bills of sale of the Accounts between Midland Funding, LLC (“Midland”)—which MCM

 services—and the original creditor, Synchrony Bank (“Synchrony”). (D.E. No. 57-28, Ex. 1, Bill

 of Sale, Car Care Account; D.E. No. 57-29, Ex. 2, Bill of Sale, Walmart, TJX, and Old Navy

 Accounts; D.E. No. 57-30, Ex. 3, Bill of Sale, JC Penny Account). Meanwhile, Plaintiffs supplied

 the “FORWARD FLOW RECEIVABLES PURCHASE AGREEMENT” between Midland and

 Synchrony for each of the Accounts, all of which contain the following provision:

                   Purchase and Sale. On each Transfer Date, Seller shall sell and
                   Buyer shall buy all right (including the right to legally enforce, file

 1
           All the agreements are subject to similar arbitration provisions. The parties do not appear to dispute that any
 slight variation in the arbitration provisions are material to the present motion.


                                                            4
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 5 of 13 PageID: 1363




                suit, collect, settle or take any similar action with respect to such
                Receivable), title and interest in and to the Receivables with respect
                to which Buyer has received a Notification File.

 (D.E. No. 59-4, Ex. A, § 2.1; D.E. No. 59-4, Ex. B, § 2.1; D.E. No. 59-6, Ex. C, § 2.1 (collectively,

 “Purchase Agreements”)). The Purchase Agreements further define “Account” to mean “any

 credit account owned by Seller with respect to which there is a Receivable,” and define

 “Receivable” to mean “any credit account receivable that is being sold to Buyer pursuant to the

 terms of this Agreement, as such receivable exists as of the Cut-Off Date, to the extent such

 receivable is set forth on the applicable Notification File.” (Id. § 1.1).

 II.    LEGAL STANDARD

        Where the Court must refer beyond the pleadings to decide a motion to compel arbitration,

 the motion is properly analyzed under the summary judgment standard. Guidotti v. Legal Helpers

 Debt Resolution, L.L.C., 716 F.3d 764, 776 (3d Cir. 2013). Summary judgment is proper where

 the movant demonstrates that there is no genuine dispute as to any material fact and that it is

 entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). In ruling on the motion, the Court

 views the evidence in the light most favorable to the nonmoving party and draws all inferences in

 favor of that party. Auto-Owners Ins. Co. v. Stevens & Ricci, Inc., 835 F.3d 388, 402 (3d Cir.

 2016). A factual dispute is “genuine” if the evidence would permit a reasonable jury to find for

 the non-movant. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 289 (3d Cir. 2018). A fact is

 “material” if it “might affect the outcome of the suit under the governing law.” Burton v. Teleflex

 Inc., 707 F.3d 417, 425 (3d Cir. 2013). At the summary judgment stage, the Court is not permitted

 to make credibility determinations or weigh the evidence. Id. at 428–29. In the context of a motion

 to compel arbitration, “summary judgment is not warranted” where “‘the party opposing

 arbitration can demonstrate, by means of citations to the record,’ that there is ‘a genuine dispute




                                                   5
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 6 of 13 PageID: 1364




 as to the enforceability of the arbitration clause.’” Guidotti, 716 F.3d at 776 (quoting Somerset

 Consulting, LLC v. United Capital Lenders, LLC, 832 F. Supp. 2d 474, 482 (E.D. Pa. 2011)).

 III.   DISCUSSION

        The Federal Arbitration Act (the “FAA”) “reflects a ‘strong federal policy in favor of the

 resolution of disputes through arbitration.’” Kirleis v. Dickie, McCamey & Chilcote, P.C., 560

 F.3d 156, 160 (3d Cir. 2009) (quoting Alexander v. Anthony Int’l, L.P., 341 F.3d 256, 263 (3d Cir.

 2003)). “Before compelling a party to arbitrate pursuant to the FAA, a court must determine that

 (1) there is an agreement to arbitrate and (2) the dispute at issue falls within the scope of that

 agreement.” Century Indem. Co. v. Certain Underwriters at Lloyd’s, 584 F.3d 513, 523 (3d Cir.

 2009). A court is required to order that the parties proceed with arbitration “upon being satisfied

 that the making of the agreement for arbitration or the failure to comply therewith is not in issue.”

 9 U.S.C. § 4. By contrast, “[i]f a party has not agreed to arbitrate, the courts have no authority to

 mandate that he do so.” Bel-Ray Co. v. Chemrite (Pty) Ltd., 181 F.3d 435, 444 (3d Cir. 1999).

 The “presumption in favor of arbitration ‘does not apply to the determination of whether there is

 a valid agreement to arbitrate between the parties.’” Kirleis, 560 F.3d at 160 (quoting Fleetwood

 Enterprises, Inc. v. Gaskamp, 280 F.3d 1069, 1073 (5th Cir. 2002)). Nevertheless, “the party

 resisting arbitration bears the burden of proving that the claims at issue are unsuitable for

 arbitration.” Green Tree Fin. Corp.-Alabama v. Randolph, 531 U.S. 79, 91 (2000).

        At issue here is whether the arbitration provisions of the Account Agreements bind

 Plaintiffs to arbitrate claims that they have against MCM. MCM argues that it is entitled to compel

 arbitration because it is an agent of Midland and Midland purchased the rights to enforce




                                                  6
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 7 of 13 PageID: 1365




 arbitration from Synchrony. (D.E. No. 57-37 (“Mov. Br.”) at 19–30). 2 Plaintiffs respond that

 Synchrony did not transfer its right to compel arbitration to Midland through the Purchase

 Agreements—because the Purchase Agreements transferred only rights under the “Receivables,”

 not under the “Accounts.” (D.E. No. 59 (“Opp. Br.”) at 9–27).

          MCM asserts, and Plaintiffs appear not to dispute, that New Jersey law governs the

 interpretation of the Purchase Agreements. (Mov. Br. at 19–20). 3 “Consistent with basic contract

 law,” New Jersey courts interpret a contract “not [for] the real intent” of the parties “but [for] the

 intent expressed or apparent in the writing.” Leodori v. CIGNA Corp., 175 N.J. 293, 300, 814

 A.2d 1098 (2003) (quoting Garfinkel v. Morristown Obstetrics & Gynecology Assocs., P.A., 168

 N.J. 124, 135, 773 A.2d 665 (2001)). Although a contract should be read for its plain and ordinary

 meaning, Kieffer v. Best Buy, 205 N.J. 213, 223, 14 A.3d 737, 743 (2011), a court may conduct a

 “thorough examination of extrinsic evidence in the interpretation of contracts” so long as such

 evidence is used only to shed light on the true meaning of the terms of the contract, Conway v. 287

 Corp. Ctr. Assocs., 187 N.J. 259, 269, 901 A.2d 341 (2006).

          The plain meaning of the Purchase Agreements indicates that Midland did not purchase

 and was not assigned the right to compel arbitration. Section 2.1, as indicated, states:

                   On each Transfer Date, Seller shall sell and Buyer shall buy all right
                   (including the right to legally enforce, file suit, collect, settle or take
                   any similar action with respect to such Receivable), title and interest
                   in and to the Receivables with respect to which Buyer has received

 2
         Because MCM did not properly paginate its moving brief, the Court relies on the pagination automatically
 generated by CM/ECF.
 3
          The Court is skeptical of whether New Jersey law applies here: § 12.6 of the Purchase Agreements says that
 “THIS AGREEMENT SHALL BE . . . CONSTRUED IN ACCORDANCE WITH[] THE LAWS OF THE STATE
 OF NEW YORK.” Further, the Court notes that MCM dedicates much of its moving brief to arguing this issue under
 Utah law. (Mov. Br. at 19–21 & 26). However, Utah law expressly covers the underlying Account Agreements (see
 Account Agreement at 3)—not the Purchase Agreements—and the Court here is concerned with properly interpreting
 the Purchase Agreements. Moreover, despite the Court’s skepticism, MCM agrees that New Jersey law governs the
 interpretation of the Purchase Agreements. (See Mov. Br. at 19–20 (“While the FAA governs the enforceability of
 the Arbitration Provisions according to their terms, state law, here, New Jersey, governs the determination of whether
 valid agreements to arbitrate exist.”)).


                                                           7
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 8 of 13 PageID: 1366




                a Notification File.

 (emphasis added). Similarly, those agreements are titled “FORWARD FLOW RECEIVABLES

 PURCHASE AGREEMENT” (emphasis added). Meanwhile, the Purchase Agreements do not

 specify that Synchrony transferred the “Accounts” or “Account Agreements” to Midland. The

 difference between an “Account” and a “Receivable” is material because § 1.1 of the Purchase

 Agreements suggests that a “Receivable” is a subpart of an “Account.” That section defines

 “Account” as “any credit account owned by Seller with respect to which there is a Receivable,”

 and defines “Receivable” as “any credit account receivable that is being sold to Buyer pursuant to

 the terms of this Agreement, as such receivable exists as of the Cut-Off Date, to the extent such

 receivable is set forth on the applicable Notification File.” (Purchase Agreements § 1.1 (emphasis

 added)). The general right to compel arbitration is a feature of the “credit account,” not the “credit

 account receivable that is being sold to Buyer pursuant to the terms” of the Purchase Agreements,

 and Plaintiffs FDCPA claim does not pertain to Midland’s rights “with respect to such

 Receivable.”

        Other courts interpreting similar contractual provisions have reached the same conclusion.

 See Garcia v. Midland Funding, LLC, No. 15-6119, 2017 WL 1807563, at *3 (D.N.J. May 5, 2017)

 (explaining that “even with a ‘healthy regard for the strong federal policy in favor of arbitration,’

 the Agreement did not clearly convey the right to demand individual arbitration” because it

 conferred rights associated with the “Receivable,” not the “Account,” and the “right to compel

 arbitration for Plaintiff’s FDCPA claim is not associated with legally enforcing, filing suit,

 collecting, settling, or a similar action with respect to the receivable”); Lester v. Portfolio Recovery

 Assocs., LLC, No. 18-0267, 2018 WL 3374107, at *7 (N.D. Ala. July 11, 2018) (“The declaration

 also contradicts the Bill of Sale attached thereto, which purports to convey only ‘receivables.’




                                                    8
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 9 of 13 PageID: 1367




 PRA has cited no evidence that the right to arbitrate was transferred, or that it was Synchrony’s

 intent to transfer to PRA the right to arbitrate.”). Meanwhile, courts within the Third Circuit that

 have reached a different conclusion interpreted contracts that specifically transferred the rights to

 the underlying accounts. See Bowker v. Midland Funding, LLC, No. 18-11320, 2020 WL 5743044,

 at *2 (D.N.J. Sept. 25, 2020) (“The clear language of the Purchase Agreement, however, states

 that Midland Funding purchased ‘all right (including the right to legally enforce, file suit, collect,

 settle or take any similar action with respect to such Account), title and interest in and to the

 Account.’” (citation omitted)); Clemons v. Midland Credit Mgmt., Inc., No. 18-16883, 2019 WL

 3336421, at *4 (D.N.J. July 25, 2019) (“Comenity sold to Midland Funding LLC . . . Plaintiff’s

 account, and the Bill of Sale provides, ‘[Comenity]’ hereby assigns effective as of the Closing

 Date of August 31, 2017 all rights, title and interest of [Comenity] in and to those Charged-off

 Accounts . . . for all purposes.’” (citation omitted)); Lance v. Midland Credit Mgmt. Inc., No. CV

 18-4933, 2019 WL 2143362, at *5 (E.D. Pa. May 16, 2019) (“Section 2.1 of the Purchase

 Agreement shows it bought ‘all right’ to Mr. Lance’s ‘Account . . . .’”); cf. Morrison v. Midland

 Funding, LLC, No. 20-6468, 2021 WL 2529618, at *5 (W.D.N.Y. June 21, 2021) (“There is no

 question that upon assignment, Midland Funding stepped into the shoes of Synchrony when it

 purchased “all rights, title and interest in the Account.” (emphasis added)); Blaine v. Pressler &

 Pressler, LLP, No. A-2289-11T2, 2013 WL 2359729, at *2 (N.J. Super. Ct. App. Div. May 31,

 2013) (explaining “that Chase, or, in this case Midland, as a ‘purchaser of [the][a]ccount,’ [is]

 entitled to require arbitration of any claim arising from or relating to the Cardmember Agreement”

 (emphasis added)).

        Although MCM does not clearly say so, Plaintiffs understand it to argue that extraneous

 evidence—specifically, the affidavits of Angel Nayman, an employee of Synchrony, and Sean




                                                   9
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 10 of 13 PageID: 1368




  Mulcahy, an employee of MCM—establish that Synchrony intended to transfer MCM all rights

  under the Account Agreements. (Opp. Br. at 14 (citing Mov. Br. at 26)). As noted, New Jersey

  law permits the use of extraneous evidence to illuminate the meaning of otherwise clear text. See

  Conway, 187 N.J. at 270. “Such evidence may ‘include consideration of the particular contractual

  provision, an overview of all the terms, the circumstances leading up to the formation of the

  contract, custom, usage, and the interpretation placed on the disputed provision by the parties’

  conduct.’” Id. at 269 (quoting Kearny PBA Local # 21 v. Town of Kearny, 81 N.J. 208, 221, 405

  A.2d 393 (1979)). But neither affidavit offers any such insight. Rather, they merely cite the

  various bills of sale and Purchase Agreements and repeat MCM’s litigating position, without

  analysis and in cursory fashion, that Midland purchased the Accounts. (D.E. No. 57-1, Angel

  Nayman Affidavit, ¶¶ 12, 17, 23, 30 & 37; D.E. No. 57-27, Sean Mulcahy Affidavit, ¶¶ 5–6).

  Thus, to the extent MCM does rely on extraneous evidence, the Court does not find such evidence

  persuasive. 4

          In response, MCM offers three arguments, none of which is persuasive. First, MCM argues

  that Plaintiffs lack standing to interpret the assignment of rights between Synchrony and Midland

  because Plaintiffs were not parties to the assignment. (D.E. No. 63 (“Reply”) at 8 (citing Schiano

  v. MBNA, No. 05-1771, 2013 WL 2452681, at *25 (D.N.J. Feb. 11, 2013))). But Schiano involved

  an instance where, unlike here, “[a]s a result of the assignment contract, Obligor’s rights and duties

  under the underlying contract remain the same.” 2013 WL 2452681, at *26. Meanwhile,

  Plaintiffs’ rights under the Account Agreements would materially change under MCM’s

  understanding of the Purchase Agreements because Plaintiffs could be compelled by a third-party



  4
           If New York law applies, the result is the same because New York law holds that contract interpretation is
  governed by the contract’s text, and not extraneous evidence, unless the text is ambiguous. See Ellington v. EMI
  Music, Inc., 24 N.Y.3d 239, 244, 21 N.E.3d 1000 (2014).



                                                          10
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 11 of 13 PageID: 1369




  to arbitrate their FDCPA claims and would no longer be able to use the Rule 23 device in federal

  court against that third-party.

         Second, MCM argues that “[w]hen a creditor assigns its right to receive payment on an

  outstanding debt, the assignee stands in the shoes of the assignor with respect to the debt.” (Reply

  at 8 (quoting Holland v. LVNV Funding, LLC, No. 16-0069, 2016 WL 6156187, at *9 (W.D. Ky.

  Oct. 21, 2016))). Thus, it follows, “a transfer of accounts receivable includes the transfer of the

  underlying contractual terms, including arbitration provisions.” Holland, 2016 WL 6156187, at

  *7 (quoting Martin v. Cavalry SPV I, LLC, No. 13-0088, 2014 WL 1338702, at *6 (E.D. Ky. Mar.

  31, 2014)). In reaching that conclusion, Holland relied on Martin, which relied on Kentucky’s

  codification of former § 9-318(1)(a) of the U.C.C. See Martin, 2014 WL 1338702, at *5–6; see

  also Stratton v. Portfolio Recovery Assocs., LLC, 706 F. App’x 840, 846 (6th Cir. 2017) (same).

         However, that interpretation of the U.C.C. is not persuasive. Now codified as § 9-404, that

  provision says:

                 (a) [Assignee’s rights subject to terms, claims, and defenses;
                 exceptions.] Unless an account debtor has made an enforceable
                 agreement not to assert defenses or claims, and subject to
                 subsections (b) through (e), the rights of an assignee are subject to:

                         (1) all terms of the agreement between the account debtor
                         and assignor and any defense or claim in recoupment arising
                         from the transaction that gave rise to the contract; and

                         (2) any other defense or claim of the account debtor against
                         the assignor which accrues before the account debtor
                         receives a notification of the assignment authenticated by the
                         assignor or the assignee.

  § 9-404 (emphasis added), codified as N.J.S.A. § 12A:9-404. Midland has not offered a New

  Jersey case standing for the proposition that § 9-404 does not allow an assignor and assignee to

  agree to a partial assignment in which the latter purchases only some rights of the former under




                                                  11
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 12 of 13 PageID: 1370




  the original contract. 5 And the plain language of § 9-404 does not support that interpretation. By

  specifying that “the rights of an assignee are subject to,” § 9-404 unequivocally conditions the

  rights of the assignee (MCM) on the claims and defenses that the account debtor (Plaintiffs) had

  against the assignor (Synchrony). Said another way, § 9-404 protects the rights of the account

  debtor, not the assignee. An official comment to § 9-404 supports that reading: “[L]ike former

  Section 9-318(1), [this section] provides that an assignee generally takes an assignment subject to

  defenses and claims of an account debtor.” § 9-404 cmt. 2.

          Moreover, § 9-405 of the U.C.C. appears to contradict the broad proposition, espoused by

  MCM, that an assignee automatically stands in the shoes of the assignor and thereby receives all

  rights of the assignor. Subject to certain conditions, § 9-405 allows an assignor and an account

  debtor to modify an “assigned contract”—i.e., a contract that was already assigned—without the

  assignee’s consent. See § 9-405, codified as N.J.S.A. § 12A:9-405. If in some circumstances an

  assignor and an account debtor can retroactively modify and limit the rights of an assignee, then

  an assignee does not appear always to stand in the shoes of the assignor. Moreover, if the assignee

  and the account debtor can modify or limit the assignee’s rights, then it is not clear why an assignor

  and an assignee cannot do the same.

          Third, and finally, MCM argues that even if Synchrony did not assign Midland the right to

  compel arbitration, MCM may compel arbitration as a third-party beneficiary of the various

  Account Agreements. (Reply at 14–15 (citing Schardan v. Allied Interstate, LLC, No. 15-1613,

  2017 WL 513022, at *3 (E.D. Mo. Feb. 8, 2017); Hautz Const., LLC v. H & M Dep’t Store, No.



  5
            The Court is not persuaded by MCM’s claim that “[w]hile an assignee’s rights can be no greater than those
  of the assignor, neither can they be any less.” (Reply at 8–9 (quoting Lech v. State Farm Ins. Co., 335 N.J. Super.
  254, 258, 762 A.2d 269 (App. Div. 2000))). Lech did not offer any support for that proposition, Lech itself did not
  even apply it in the way MCM seeks for it be applied in this case, and no other New Jersey court has applied it. See
  McKenna v. Ortho Pharm. Corp., 622 F.2d 657, 663 (3d Cir. 1980) (noting that “[m]ere obiter” of a state court “may
  be entitled to little weight” (citation omitted)).


                                                          12
Case 2:17-cv-03630-ES-MAH Document 107 Filed 08/25/21 Page 13 of 13 PageID: 1371




  12-3478, 2012 WL 5880370, at *13 (D.N.J. Nov. 20, 2012))). But the cases on which MCM relies

  pointed to specific language in the relevant contract indicating an intent on the part of the

  contracting parties to extend the rights of a contracting party to the putative third-party beneficiary.

  Here, MCM merely points to the language in the Account Agreements that permits Synchrony to

  assign its rights—something the Court finds Synchrony did not do under the Purchase Agreements

  with respect to its right to compel arbitration. Moreover, the various arbitration provisions are

  quite clear with respect to who may compel arbitration: “If either you or we make a demand for

  arbitration, you and we must arbitrate any dispute or claim between you or any other user

  of your account, and us, our affiliates, agents and/or dealers/merchants/retailers that accept

  the card or program sponsors if it relates to your account . . . .” (D.E. No. 57-2, Ex. A,

  Rodriguez-Ocasio Agreement, Car Care Account, at 3; accord Purchase Agreements). Simply

  put, neither Midland nor MCM is a “we” with Synchrony. Nor is there evidence in the record that

  they are within the class of listed entities. 6

           Because Midland did purchase the rights to enforce arbitration from Synchrony, its agent

  MCM cannot compel arbitration of Plaintiffs’ FDCPA claims.

  IV.      CONCLUSION

           For the above reasons, the Court DENIES MCM’s motion to compel arbitration and

  dismiss the FAC. An appropriate Order will be entered.


                                                                           /s/Esther Salas
  Dated: August 25, 2021                                                   Esther Salas, U.S.D.J.




  6
            Plaintiffs raised several other arguments in opposition (Opp. Br. at 27–39), but inasmuch as the Court holds
  that Midland did not purchase the right to compel arbitration of Plaintiffs’ FDCPA claims, the Court does not address
  them. Moreover, for the same reasons Midland did not purchase the right to compel arbitration, it did not purchase
  the right to bar class action lawsuits. The Court, therefore, rejects MCM’s invocation of the class action bar contained
  in the underlying Account Agreements. (Mov. Br. at 32).


                                                            13
